Citation Nr: 0837383	
Decision Date: 10/30/08    Archive Date: 11/10/08

DOCKET NO.  06-13 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
bilateral hearing loss.

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
tinnitus.

4.  Entitlement to service connection for tinnitus.

5.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for ear 
infections. 

6.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for post 
traumatic stress disorder (PTSD). 

7.  Entitlement to service connection for eczema. 

8.  Entitlement to service connection for peripheral 
neuropathy, claimed as secondary to herbicide exposure. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Rory E. Riley, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1965 to January 
1968.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska, which denied the benefits sought on 
appeal.  The veteran appealed that decision to BVA, and the 
case was referred to the Board for appellate review. 

A hearing was held in July 2007, at the Lincoln RO, before 
the undersigned Acting Veterans Law Judge.  A transcript of 
the testimony is in the claims file.

The issues of whether new and material evidence has been 
submitted to reopen a claim for entitlement to service 
connection for PTSD and entitlement to service connection for 
eczema, bilateral hearing loss and tinnitus are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.

FINDINGS OF FACT

1.  Service connection for bilateral hearing loss was last 
denied in a final rating decision issued in May 1998.

2.  Evidence received since the May 1998 rating decision 
includes evidence that is not cumulative or redundant of the 
evidence previously of record, relates to an unestablished 
fact necessary to substantiate the claim, and raises a 
reasonable possibility of substantiating the claim for 
service connection for bilateral hearing loss.

3.  Service connection for tinnitus was denied in a final 
rating decision issued in June 1991. 

4.  Evidence received since the June 1991 rating decision 
includes evidence that is not cumulative or redundant of the 
evidence previously of record, relates to an unestablished 
fact necessary to substantiate the claim, and raises a 
reasonable possibility of substantiating the claim for 
service connection for tinnitus.

5.  Service connection for ear infections was last denied in 
a final rating decision issued in May 1998. 

6.  Evidence received since the May 1998 rating decision 
includes evidence that is cumulative or redundant of the 
evidence previously of record, does not relate to an 
unestablished fact necessary to substantiate the claim, and 
does not raise a reasonable possibility of substantiating the 
claim for service connection for ear infections.

7.  The veteran has not been shown by competent medical 
evidence to have peripheral neuropathy that is etiologically 
related to active military service, to include herbicide 
exposure.



CONCLUSIONS OF LAW

1.  New and material evidence to reopen the veteran's claim 
for service connection for bilateral hearing loss has been 
received.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2007); 38 
C.F.R. § 3.156(a) (2007).

2.  New and material evidence to reopen the veteran's claim 
for service connection for tinnitus has been received.  38 
U.S.C.A. § 5108 (West 2002 & Supp. 2007); 38 C.F.R. § 
3.156(a) (2007).

3.  New and material evidence to reopen the veteran's claim 
for service connection for ear infections has not been 
received.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2007); 38 
C.F.R. § 3.156(a) (2007).

4.  The veteran's peripheral neuropathy was not incurred in 
or aggravated by his active military service, to include 
herbicide exposure.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.102, 3.303, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has considered the Veterans Claims Assistance Act 
of 2000 (VCAA), which imposes a duty on VA to notify and 
assist veterans in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2007).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the veteran and his/her representative, if applicable, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the veteran of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the veteran is expected to provide; and (4) 
must ask the veteran to provide any evidence in his/her 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the veteran to provide any evidence 
in the veteran's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).)

Further, in Dingess v. Nicholson, the United States Court of 
Appeals for Veterans Claims (Court) held that, upon receipt 
of an application for a service-connection claim, VA is 
required to review the evidence presented with the claim and 
to provide the veteran with notice of what evidence not 
previously provided will help substantiate his/her claim.  
19 Vet. App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  Specifically, VA must notify the 
veteran of what is required to establish service connection 
and that a disability rating and effective date for the award 
of benefits will be assigned if service connection is 
awarded.

With regard to the veteran's claims concerning whether new 
and material evidence has been submitted to reopen the 
veteran's claims for entitlement to service connection for 
bilateral hearing loss, tinnitus and ear infections, nothing 
pertaining to the duty to assist claimants shall be construed 
to require VA to reopen a claim that has been disallowed 
except when new and material evidence is presented or 
secured.  38 U.S.C.A. § 5103A (f).  To provide adequate 
notice with regard to a claim to reopen, VA must look at the 
bases for the denial in the prior decision and respond with a 
notice letter that describes what evidence would be necessary 
to substantiate the element or elements required to establish 
service connection that were found insufficient in the 
previous denial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

In reviewing the veteran's application to reopen his claims 
of entitlement to service connection for bilateral hearing 
loss, tinnitus and ear infections, the Board observes that 
the veteran received a letter from the RO in December 2004, 
prior to the initial decision on the claims in March 2005.  
This letter informed the veteran of the bases for the prior 
decisions' denials of his claims, and what evidence would be 
necessary to substantiate the elements required to establish 
the claim.  See Kent, supra.  The letter continued by 
notifying the veteran that in order to reconsider the issue, 
he would have to submit new and material evidence that 
pertained to the reason why his claims were previously 
denied.  The letter also defined new and material evidence.  
Additionally, the April 2006 statement of the case (SOC) 
notified the veteran of the reasons for the denial of his 
application and, in so doing, further informed him of the 
evidence that was needed to substantiate his claims.

In any event, with regard to the veteran's application to 
reopen his claims for bilateral hearing loss and tinnitus, 
the Board has reopened those claims in the decision below, 
and therefore, regardless of whether the requirements have 
been met in this case, no harm or prejudice to the appellant 
has resulted.  Therefore, the Board concludes that the 
current laws and regulations have been complied with, and a 
defect, if any, in providing notice and assistance to the 
appellant was at worst harmless error in that it did not 
affect the essential fairness of the adjudication.  Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004); Pelegrini v. 
Principi, 18 Vet. App. 112, 119-120 (2004); Bernard v. Brown, 
4 Vet. App. 384 (1993); VAOPGCPREC 16-92.

With regard to the veteran's claim for entitlement to service 
connection for peripheral neuropathy, the Board finds that 
the VCAA duty was satisfied by a letter sent to the veteran 
in December 2004.  The letter addressed all required notice 
elements and was sent prior to the initial unfavorable 
decision by the AOJ.  In this case, the fact that the notice 
did not address either the relevant rating criteria or 
effective date provisions, was harmless error because service 
connection is being denied, and therefore no rating or 
effective date is being assigned.  Therefore, the Board finds 
that VA has fulfilled its duty to notify under the VCAA.

Under the VCAA, VA also has a duty to assist the veteran in 
the development of a claim.  This includes assisting the 
veteran in procuring service medical records and other 
relevant treatment records and providing a VA examination 
when necessary.  38 U.S.C.A. §  5103A; 38 C.F.R. § 3.159.  
Here, VA obtained the veteran's service medical and personnel 
records, VA treatment records and private treatment records 
pertinent to the years after service.  Additionally, the 
veteran was afforded a VA examination in January 2005 for his 
peripheral neuropathy claim.  With regard to the veteran's 
claim for ear infections, the Board notes that the provisions 
of 38 C.F.R. § 3.159(c)(4) do not apply because as is 
discussed more fully below, the Board finds that new and 
material evidence has not been submitted.  The Board, 
therefore, finds that the VCAA duty to assist has also been 
satisfied. 


Claims to Reopen

In order to reopen a claim which has been denied by a final 
decision, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108.  For applications to reopen 
filed after August 29, 2001, as was the veteran's application 
to reopen the claims in this case, new and material evidence 
means evidence not previously submitted to agency 
decisionmakers; which relates, either by itself or when 
considered with previous evidence of record, to an 
unestablished fact necessary to substantiate the claim; which 
is neither cumulative nor redundant of the evidence of record 
at the time of the last prior final denial of the claim 
sought to be reopened, and which raises a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 
3.156(a).  

To reopen a previously disallowed claim, new and material 
evidence must be presented or secured since the last final 
disallowance of the claim on any basis, including on the 
basis that there was no new and material evidence to reopen 
the claim since a prior final disallowance.  See Evans v. 
Brown, 9 Vet. App. 273, 285 (1996).  For purposes of 
reopening a claim, the credibility of newly submitted 
evidence is generally presumed.  See Justus v. Principi, 3 
Vet. App. 510, 513 (1992) (in determining whether evidence is 
new and material, "credibility" of newly presented evidence 
is to be presumed unless evidence is inherently incredible or 
beyond competence of witness).

The veteran contends that his bilateral hearing loss, 
tinnitus and ear infections began during his service in 
Vietnam.  The Board observes that the veteran's claims for 
service connection for bilateral hearing loss and ear 
infections were previously considered and denied by the RO in 
decisions dated in June 1991 and May 1998, and his claim for 
service connection for tinnitus was previously considered and 
denied by the RO in the June 1991 decision.  The veteran was 
notified of those decisions and of his appellate rights.  He 
submitted a notice of disagreement with each decision, and a 
September 1991 and May 1999 statement of the case were 
issued, respectively.  However, the veteran did not perfect 
an appeal of either decision by filing a VA Form 9 or 
substantive appeal in either instance.  In general, rating 
decisions that are not timely appealed are final.  See 38 
U.S.C.A. § 7105.

The evidence of record at the time of the June 1991 rating 
decision included the veteran's service medical records and a 
March 1982 VA examination report.  In denying the veteran's 
claims for hearing loss, tinnitus and ear infections, the RO 
observed that the veteran's service medical records did not 
show any evidence of hearing loss or tinnitus, and that these 
conditions were not claimed or found at the March 1982 VA 
examination.  The RO noted that the veteran's service medical 
records showed treatment for an ear infection in October 1967 
for the right ear; however, this was not noted on his 
separation examination in December 1967.  Therefore, the RO 
determined that service connection for hearing loss and 
tinnitus were not warranted since these conditions were not 
shown to have been incurred in or aggravated by service.  The 
RO also found that service connection for ear infections was 
not warranted because the condition was not noted on the last 
examination.

The evidence of record at the time of the May 1998 rating 
decision included the evidence discussed above, that was 
previously considered in the June 1991 rating decision, as 
well as the response from the US Armed Services Center for 
Research of Unit Records in March 1998 and a VA examination 
in April 1998.  In denying the veteran's claims for bilateral 
hearing loss and ear infections, the RO observed that these 
conditions were previously denied in the June 1991 rating 
decision, and that decision had become final.  The RO found 
that the veteran had not submitted any new and material 
evidence showing hearing loss and its relationship to 
military service, or of continuity of treatment for ear 
infections since discharge from service. 

Thereafter, in November 2004, the veteran submitted a 
statement essentially requesting that his claims for service 
connection for bilateral hearing loss, tinnitus and ear 
infections be reopened.  In a March 2005 rating decision, the 
RO denied service connection for bilateral hearing loss, 
tinnitus and ear infections, finding that no new and material 
evidence had been received to reopen the previously 
disallowed claims.  Subsequent to that decision, but prior to 
the issuance of the April 2006 statement of the case, the 
veteran submitted additional evidence.  However, the April 
2006 statement of the case confirmed that March 2005 rating 
decision's findings that no new and material evidence had 
been submitted.

The evidence associated with the claims file subsequent to 
the June 1991 and May 1998 decisions includes VAMC treatment 
records, copies of a book pertaining to River Assault 
Squadrons in Vietnam, a September 2005 statement noting that 
treatment records from Dr. J.S. had been destroyed, private 
treatment records, as well as the veteran's own contentions 
and his sworn testimony from the August 2005 Decision Review 
Officer (DRO) hearing and his July 2007 hearing before the 
Board.

The Board has thoroughly reviewed the evidence associated 
with the claims file subsequent to the June 1991 and March 
1998 decisions and finds that new and material evidence 
sufficient to reopen the previously denied claims for service 
connection for bilateral hearing loss and tinnitus has been 
submitted.  However, the Board finds that new and material 
evidence sufficient to reopen the previously denied claim for 
service connection for ear infections has not been submitted. 

In considering the veteran's application to reopen his claims 
for bilateral hearing loss and tinnitus, of particular note 
is a June 2003 private medical record, noting that the 
veteran wears hearing aids, therefore implying some degree of 
hearing loss; the veteran's tinnitus worksheet, submitted in 
July 2007, stating that his tinnitus began during service; 
and the veteran's sworn testimony at his July 2007 hearing 
regarding exposure to acoustic trauma during service.  The 
evidence submitted is certainly new, in that it was not 
previously of record. 

With regard to whether the evidence is material, the Board 
notes that the June 1991 rating decision denied service 
connection for tinnitus because there was no evidence that 
this condition existed in service or was related to service.  
The tinnitus worksheet submitted in July 2007 provides that 
the veteran's tinnitus started in service and has remained 
constant since that time.  The Board must presume the 
credibility of this evidence for the purpose of determining 
whether it constitutes new and material evidence needed to 
reopen the claim.  See Justus.  

Similarly, the May 1998 rating decision denied service 
connection for bilateral hearing loss because new and 
material evidence had not been submitted showing this 
condition or its relationship to military service.  The Board 
notes that the veteran submitted private medical records from 
an ear, nose and throat specialist, purportedly showing 
hearing loss; however, these records do not provide an 
interpretation of the audiometric readings contained on the 
graphs.  The Board notes that it is precluded from 
interpreting pure tone threshold results in order to 
determine the severity of the veteran's current hearing loss 
disability.  See Kelly v. Brown, 7 Vet. App. 471, 474 (1995) 
(finding that neither the Board nor the RO may not interpret 
graphical representations of audiometric data).  Nonetheless, 
a June 2003 emergency department note reports that the 
veteran wears hearing aids.  Furthermore, the veteran 
testified about his hearing aids and his exposure to acoustic 
trauma during service at his July 2007 hearing.  The veteran 
is considered competent to relate a history of noise exposure 
during service.  See 38 C.F.R. § 3.159(a)(2); see also 
Justus.  

Therefore, after reviewing the evidence submitted by the 
veteran in his attempt to reopen his claims for bilateral 
hearing loss and tinnitus, the Board finds that new and 
material evidence has been presented to reopen the veteran's 
previously denied claims for service connection for bilateral 
hearing loss and tinnitus.  See 38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a).  Having reopened the claims, as will be explained 
below in the REMAND portion of this decision, the Board is of 
the opinion that further development is necessary before the 
merits of the veteran's claims can be addressed.  

Concerning the veteran's application to reopen his claim for 
ear infections, the May 1998 decision denied service 
connection for ear infections because new and material 
evidence had not been submitted showing continuity of 
treatment for ear infections since discharge from service.  
Although the VAMC and private treatment records do show some 
treatment for ear infections, this treatment is not 
sufficient to establish continuity since service.  In 
addition, although the veteran testified about his ear 
infections at his July 2007 hearing, this testimony is 
cumulative and redundant of evidence already of record.  
Therefore, after reviewing the evidence submitted by the 
veteran in his attempt to reopen his claim for ear 
infections, the Board finds that new and material evidence 
has not been presented to reopen the veteran's previously 
denied claim for service connection for ear infections.  See 
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  

Although the veteran may sincerely believe that his ear 
infections are related to his service, as a layperson, he is 
not qualified to render a medical opinion as to etiology or 
diagnosis.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Generally, laypersons are not competent witnesses 
when it comes to offering medical opinions or diagnoses, and 
such evidence does not provide a basis on which to reopen a 
claim of service connection.  Moray v. Brown, 5 Vet. App. 211 
(1993).  Thus, the veteran's contentions, most notably his 
tinnitus questionnaire submitted at his July 2007 hearing and 
his testimony at that hearing, are not deemed to be "new and 
material evidence" and cannot serve to reopen the claim.  
See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

Accordingly, the Board determines that the evidence submitted 
subsequent to the May 1998 rating decision is either 
cumulative or redundant; does not relate to an unestablished 
fact necessary to substantiate the veteran's claim for ear 
infections; and does not raise a reasonable possibility of 
substantiating the veteran's claim for ear infections.  38 
C.F.R. § 3.156(a).  Consequently, the evidence received since 
the last final disallowance of the veteran's claim for ear 
infections is not new and material, and his petition to 
reopen the claim for service connection for ear infections 
must be denied.  38 U.S.C.A. § 5108.


Service Connection

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, certain diseases shall be 
service-connected if the requirements of section 3.307(a)(6) 
are met even though there is no record of such disease during 
service, provided further that the rebuttable presumption 
provisions of section 3.307(d) are also satisfied.  38 C.F.R. 
§ 3.309(e).  Section 3.307(d)(6) provides that the term 
"herbicide agent" means a chemical in an herbicide used in 
support of the United States and allied military operations 
in the Republic of Vietnam during the period beginning on 
January 9, 1962, and ending on May 7, 1975.  38 C.F.R.  
§ 3.307(d)(6)(i).  Section 3.307(d)(6) also provides that a 
veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 C.F.R. § 3.307(d)(6)(iii).  Service 
in the Republic of Vietnam includes service in the waters 
offshore and service in other locations if the conditions of 
service involved duty or visitation in the Republic of 
Vietnam.  Id.

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service connected if the requirements of 38 C.F.R. § 
3.307(a)(6) are met, even though there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) are also 
satisfied: chloracne or other acneform diseases consistent 
with chloracne, Type 2 diabetes (also known as Type II 
diabetes or adult-onset diabetes), Hodgkin's disease, 
multiple myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea) and soft-tissue sarcomas (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e).  For purposes of this 
section, the term "acute and subacute peripheral 
neuropathy" means transient peripheral neuropathy that 
appears within weeks or months of exposure to an herbicide 
agent and resolves within two years of the date of onset.  38 
C.F.R. § 3.309(e), Note 2.

For the purposes of § 3.307, the term herbicide agent means a 
chemical in an herbicide used in support of the United States 
and allied military operations in the Republic of Vietnam 
during the Vietnam era.  38 C.F.R. § 3.307(a)(6)(i).  Agent 
Orange is generally considered an herbicide agent and will be 
so considered in this decision.

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more any time after 
service, except that chloracne and porphyria cutanea tarda 
shall have become manifest to a degree of 10 percent or more 
within a year after the last date on which the veteran was 
exposed to an herbicide agent during active military, naval, 
or air service. 38 C.F.R. § 3.307(a)(6)(ii).

The Secretary of the Department of Veterans Affairs has 
determined that there is no positive association between 
exposure to herbicides and any other condition for which the 
Secretary has not specifically determined that a presumption 
of service connection is warranted.  See Notice, 67 Fed. Reg. 
42600-42608 (2002).  Notwithstanding the foregoing, 
regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
evidence, including that pertinent to service, establishes 
that the disability was incurred in service.  38 C.F.R. § 
3.303(d); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).  In other words, a regulatory established presumption 
is not the sole method for showing causation in establishing 
a claim for service connection for disability due to 
herbicide exposure.

In this case, the veteran is seeking service connection for 
peripheral neuropathy.  He essentially contends that this 
condition was caused by his exposure to Agent Orange during 
his service in Vietnam.  Initially, the Board notes that the 
veteran's personnel records confirm that he served on inland 
waters in Vietnam.  He also received the Vietnam Campaign 
medal.  Therefore, the veteran is presumed to have been 
exposed to Agent Orange during service, as there is no 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  38 C.F.R. § 
3.307(d)(6)(iii).  However, despite finding that the veteran 
was exposed to Agent Orange during service, the Board 
concludes that the preponderance of the evidence is against 
finding that the veteran's peripheral neuropathy is related 
to that exposure, or to any other incident of military 
service.

In this regard, the Board notes that the veteran's service 
medical records are negative for any complaints or findings 
of peripheral neuropathy, and that he did not report any 
numbness or tingling in his hands or feet at his December 
1967 separation examination.  Although the veteran has 
reported that he has experienced peripheral neuropathy since 
service, the only treatment record noting this condition is 
the January 2005 VA examination.  In fact, the January 2005 
VA examiner noted that the veteran was uncertain when the 
condition actually began, and although the examiner 
questioned the veteran extensively, he was unable to give a 
time frame.  The veteran stated that he has had the condition 
for a number of years, but that it has progressed as he has 
gotten older.  Prior VAMC and private treatment records are 
negative for any complaints, diagnosis or treatment of 
peripheral neuropathy. 

As noted above, the veteran underwent a VA examination for 
this condition in January 2005.  The examiner diagnosed the 
veteran with peripheral neuropathy involving the hands and 
feet bilaterally.  However, the examiner found the etiology 
unspecified.  There are no other medical opinions of record 
linking the veteran's peripheral neuropathy to his active 
service.  Furthermore, there is no medical evidence 
suggesting that the veteran's peripheral neuropathy is 
otherwise related to service.

Moreover, pursuant to 38 C.F.R. § 3.309(e) Note 2 (2007), for 
purposes of herbicide exposure, the terms acute and subacute 
peripheral neuropathy means transient peripheral neuropathy 
that appears within weeks or months of exposure to an 
herbicide agent and resolves within two years of the date of 
onset.  In this case, the veteran has not consistently 
identified when his peripheral neuropathy appeared.  
Regardless, the medical evidence of record does not suggest 
that it appeared within weeks or months of exposure to an 
herbicide agent, nor that the condition resolved within two 
years of the date of onset.  The veteran was discharged from 
active service in January 1968, and was not diagnosed with 
peripheral neuropathy until January 2005.  Therefore, the 
Board finds that despite the veteran's current diagnosis of 
peripheral neuropathy, this condition is not related to 
herbicide exposure or any other incident during active 
service.  See 38 C.F.R. § 3.309(e) Note 2. 

Although the veteran may sincerely believe that his 
peripheral neuropathy is related to herbicide exposure in 
service, he, as a layperson, does not have competence to give 
a medical opinion on diagnosis or etiology of a condition.  
See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").  As discussed above, a VA physician 
considered the question, but determined that the veteran's 
peripheral neuropathy was of unspecified etiology.

Therefore, the Board finds that the preponderance of the 
evidence is against the veteran's claim for service 
connection for peripheral neuropathy, to include as due to 
herbicide exposure.  Because the preponderance of the 
evidence is against the veteran's claim, the benefit of the 
doubt provision does not apply.  Accordingly, the Board 
concludes that service connection for peripheral neuropathy, 
to include as due to herbicide exposure, is not warranted.  
See 38 U.S.C.A. § 5107(b) (West 2002 & Supplement 2007); 38 
C.F.R. §§ 3.102, 3.303, 3.309(e) (2007).


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for bilateral hearing loss 
is reopened, and to this extent only, the appeal is granted.

New and material evidence having been submitted, the claim of 
entitlement to service connection for tinnitus is reopened, 
and to this extent only, the appeal is granted.

As no new and material evidence has been received, the claim 
for service connection for ear infections is not reopened; 
the appeal is denied. 

Entitlement to service connection for peripheral neuropathy, 
to include as secondary to herbicide exposure, is denied.


REMAND

As noted above, the law provides that VA shall make 
reasonable efforts to notify a claimant of the evidence 
necessary to substantiate a claim and requires VA to assist a 
claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 (2007).  
Such assistance includes providing the claimant a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on a 
claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007); 
38 C.F.R. § 3.159 (2007).

The veteran is seeking entitlement to service connection for 
eczema and to reopen his claim for service connection for 
PTSD.  The veteran contends that both conditions are related 
to his period of active service. 

Furthermore, as explained above, the Board has reopened the 
veteran's claims for service connection for bilateral hearing 
loss and tinnitus.  With regard to the veteran's reopened 
claims for bilateral hearing loss and tinnitus, the Board 
finds that a VA examination and medical opinion is necessary 
prior to further appellate consideration.  38 C.F.R. § 
3.159(c)(4).  The duty to assist requires that a medical 
examination be provided when necessary to decide a claim.  In 
this case, a VA medical opinion has not been obtained in 
connection with the veteran's claims for service connection 
for bilateral hearing loss and tinnitus.  In addition, the 
veteran's separation examination, dated in December 1967, 
does not contain an authorized audiological evaluation.  
Thus, the veteran's hearing at the time of his separation 
from service is unknown.  Therefore, because the evidence of 
record does not include a medical opinion based on a complete 
review of the veteran's claims file that discusses the 
likelihood that the veteran's bilateral hearing loss and 
tinnitus were incurred in or caused by his active service, 
the Board concludes that a VA medical examination and opinion 
is needed in order to render a decision in this case.

With regard to the veteran's claim for service connection for 
eczema, the Board notes that at his August 2005 DRO hearing, 
the veteran identified private treatment records from a 
dermatologist.  Although the veteran was notified that these 
records may be relevant to his claim and he was given an 
authorization form to allow VA to obtain those records, the 
veteran failed to sign and return this authorization form.  
Nevertheless, where a veteran puts VA on notice of evidence 
that may be relevant to his claim, "the relevance of the 
documents cannot be known with certainty before they are 
obtained."  Hyatt v. Nicholson, 21 Vet. App. 390, 394 
(2007).  However, the Board cautions the veteran that "the 
duty to assist is not a one-way street."  See Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991); Kowalski v. 
Nicholson, 19 Vet. App. 171, 180 (2005).  On remand, the 
veteran should be asked to complete the necessary releases to 
allow VA to obtain these treatment records.  

With regard to the veteran's application to reopen his claim 
for PTSD, the Board notes that this claim was not reopened 
because the veteran had not presented new and material 
evidence that he had been diagnosed with PTSD.  However, at 
his July 2007 hearing, the veteran testified that his 
treating VA physician had diagnosed him with PTSD.  The most 
recent VAMC treatment records in the veteran's claims file 
are dated in March 2006, and these treatment records do not 
contain a diagnosis of PTSD from any of the veteran's 
treating physician's.  The procurement of outstanding VA 
treatment records is required.  Where VA has constructive and 
actual knowledge of the availability of pertinent reports in 
the possession of VA, an attempt to obtain those reports must 
be made.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) 
(holding that documents which were not actually before the 
adjudicators but had been generated by VA employees or 
submitted to VA by claimant were, "in contemplation of law, 
before the Secretary and the Board and should be included in 
the record").  As records are potentially probative and as 
records in the possession of VA are deemed to be 
constructively of record, they must be obtained.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should ask the veteran to 
complete another VA 2142 authorization 
form and attempt to obtain the identified 
private dermatology records.  If the 
veteran identifies any other pertinent 
evidence pertaining to his claim for 
service connection for eczema, the AMC/RO 
should undertake appropriate development 
to obtain a copy of that evidence.  If the 
AMC/RO is unsuccessful in obtaining any 
pertinent evidence identified by the 
veteran, it should so inform the veteran 
and his representative and request them to 
provide the outstanding evidence

2.  The AMC/RO should obtain a copy of all 
pertinent VA outpatient records for the 
period March 2006 to the present.  If the 
AMC/RO is unsuccessful in obtaining any 
pertinent evidence identified by the 
veteran, it should so inform the veteran 
and his representative and request them to 
provide the outstanding evidence.

3.  The veteran should be afforded a VA 
audiological examination for the purpose 
of obtaining an opinion as to whether his 
bilateral hearing loss and tinnitus are 
etiologically related to acoustic trauma 
during service.  Any and all studies, 
tests and evaluations deemed necessary by 
the examiner should be performed.  After 
examining the veteran and the claims 
folder, the examiner should be asked to 
provide an opinion as to whether it is at 
least as likely as not that the veteran's 
bilateral hearing loss and tinnitus are 
etiologically related to his active 
service.

In providing the requested opinion, the 
examiner should be advised that the term 
"at least as likely as not" does not 
mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a conclusion 
is so evenly divided that it is as 
medically sound to find in favor of a 
certain conclusion as it is to find 
against it.

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history [,]" 38 C.F.R. § 4.1 (2007), 
copies of all pertinent records in the 
appellant's claims file, or in the 
alternative, the claims file, must be made 
available to the examiner for review.

4.  After an appropriate period of time or 
after the veteran indicates that he has no 
further evidence to submit, his claims 
should be readjudicated.  In the event 
that any claim is not resolved to the 
veteran's satisfaction, he should be 
provided a supplemental statement of the 
case which includes a summary of 
additional evidence submitted, any 
additional applicable laws and 
regulations, and the reasons for the 
decision.  He should be given the 
opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


